[Cite as In re A.B., 2013-Ohio-3818.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 99836



                                         IN RE: A.B.
                                        A Minor Child

                                        [Appeal by Father]



                                         JUDGMENT:
                                          AFFIRMED



                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                    Case No. AD 10918218

        BEFORE: E.A. Gallagher, J., S. Gallagher, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                   September 5, 2013
ATTORNEYS FOR APPELLANT, FATHER, A.B.

Dale M. Hartman
2195 South Green Road
University Heights, OH 44121

George Coghill
10211 Lakeshore Blvd.
Cleveland, OH 44108

FOR APPELLEES

Amy L. Carson
Cuyahoga County Department
of Children and Family Services
Assistant County Prosecutor
8111 Quincy Avenue
Cleveland, OH 44104

For Mother, T.B.

Suzanne Piccorelli
255 Falmouth Drive
Rocky River, OH 44116


Guardian Ad Litem

Daniel Bartos
20220 Center Ridge Road
Suite 320
Rocky River, OH 44116
EILEEN A. GALLAGHER, J.:

         {¶1} Appellant-father appeals from the Cuyahoga County Juvenile Division

Court’s decision granting permanent custody of his daughter to the Cuyahoga County

Department of Children and Family Services (“CCDCFS”). As required by App.R.

11.1(D), this court has expedited the hearing and disposition of this appeal. For the

following reasons, we affirm.

         {¶2} CCDCFS filed a complaint for neglect and temporary custody with respect

to appellant’s daughter, A.B.1 on September 29, 2010. The complaint alleged that A.B.

was neglected pursuant to R.C. 2151.03(A)(2) and that appellant had a history of mental

health and substance abuse issues that prevented him from providing for A.B.’s basic

needs.       The complaint further alleged that A.B.’s mother had been convicted of

aggravated robbery, had been incarcerated since April 2009 and was not due to be

released until August, 2013. A.B. was removed from appellant’s home pursuant to an ex

parte telephone order on September 29, 2010.

         {¶3} On January 25, 2011, the complaint was amended and appellant admitted to

the amended allegations.      The complaint was changed from neglect to dependency, the

allegations of appellant’s history of mental health and substance abuse issues were

deleted and they were replaced with statements that appellant needed to undergo mental

health and substance abuse assessments. A.B. was adjudged to be a dependant child and


         D.O.B. September 4, 2006.
         1
committed to the temporary custody of CCDCFS at that time.

       {¶4} CCDCFS’s temporary custody of A.B. was extended twice during 2011 to

allow appellant the opportunity to progress on a case plan with the goal of reunification.

On June 27, 2012, CCDCFS filed a motion to modify temporary custody to permanent

custody. On August 17, 2012, appellant filed a motion to terminate temporary custody

and grant legal custody in favor of himself or, alternatively, his fiancée.

       {¶5} The trial court held a hearing on the matter on February 13, 2013.           On

March 27, 2013 the trial court issued a journal entry granting CCDCFS’s motion for

permanent custody.       Appellant appeals from this order assigning the following sole

assignment of error:

       The trial court erred in granting permanent custody since (1) none of the
       circumstances set forth in R.C. 2151.414(E) were proven by clear and
       convincing evidence and (2) the judgment is against the manifest weight of
       the evidence.

       {¶6} Appellant’s argument regarding R.C. 2151.414(E) is misplaced under the

present circumstances.      In order to terminate parental rights and grant permanent custody

to a county agency, the record must demonstrate, by clear and convincing evidence, the

following: (1) the existence of any one of the conditions set forth in R.C.

2151.414(B)(1)(a) through (d), and (2) permanent custody is in the best interest of the

child. The court must consider the five factors set forth in R.C. 2151.414(D) in making

the latter determination.

       {¶7} The record reflects that R.C. 2151.414(B)(1)(d) is satisfied because at the
time of the trial court’s hearing, A.B. had been in the temporary custody of CCDCFS for

12 or more months of a consecutive twenty-two-month period.             In fact, at the time of the

hearing, over two years had passed since appellant admitted to the allegations of the

amended complaint and the initial grant of temporary custody.

       {¶8} R.C. 2151.414(E) provides a list of conditions, at least one of which a trial

court must find satisfied by clear and convincing evidence, in order to determine that a

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents in accordance with R.C. 2151.414(B)(1)(a).               Because R.C.

2151.414(B)(1)(d) was plainly satisfied, R.C. 2151.414(B)(1)(a) was inapplicable and the

trial court’s findings under that provision were unnecessary.2             In re J.B., 8th Dist.

Cuyahoga Nos. 98518 and 98519, 2013-Ohio-1703, ¶ 26, citing In re C.W., 104 Ohio

St.3d 163, 2004-Ohio-6411, 818 N.E.2d 1176, ¶ 21.

       {¶9} As the condition set forth in R.C. 2151.414(B)(1)(d) was established, the

remaining question before the court is whether the record possessed clear and convincing

evidence that it was in the best interest of the child to be placed in the permanent custody

of CCDCFS. We review a trial court’s determination of a child’s best interest under

R.C. 2151.414(D) for an abuse of discretion.            In re: D.A., 8th Dist. Cuyahoga No.

95188, 2010-Ohio-5618, ¶ 47.


           The trial court’s additional finding that A.B. was abandoned pursuant to R.C.
       2


2151.414(B)(1)(b), although not addressed by appellant, was equally unnecessary in light of the fact
that R.C. 2151.414(B)(1)(d) was plainly satisfied.
      {¶10} Appellant claims that the trial court’s decision is against the manifest weight

of the evidence. In applying the manifest weight standard of review, our role is to

determine whether there is relevant, competent and credible evidence upon which a fact

finder could base its judgment.       In Re: B.M., 8th Dist. Cuyahoga No. 96214,

2011-Ohio-5176, ¶ 32.     Judgments supported by some competent, credible evidence

going to all the essential elements of the case will not be reversed as being against the

manifest weight of the evidence. Id., citing In re P.R., 8th Dist. Cuyahoga No. 76909,

2002-Ohio-2029.

      {¶11}    R.C. 2151.414(D)(1) provides as follows:

      (D)(1) In determining the best interest of a child at a hearing held pursuant
      to division (A) of this section * * * the court shall consider all relevant
      factors, including, but not limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home providers, and
      any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through the
      child’s guardian ad litem, with due regard for the maturity of the child;
      (c) The custodial history of the child, including whether the child has been
      in the temporary custody of one or more public-children-services agencies
      or private-child-placing agencies for twelve or more months of a
      consecutive twenty-two-month period, or the child has been in the
      temporary custody of one or more public-children-services agencies or
      private-child-placing agencies for twelve or more months of a consecutive
      twenty-two-month period and, as described in division (D)(1) of section
      2151.413 of the Revised Code, the child was previously in the temporary
      custody of an equivalent agency in another state;

      (d) The child’s need for a legally secure permanent placement and whether
      that type of placement can be achieved without a grant of permanent
      custody to the agency;
       (e) Whether any of the factors in divisions (E)(7) to (11) of this section
       apply in relation to the parents and child.

       {¶12}    Shamelle Middleton, the CCDCFS social worker assigned to this case,

was the sole witness to testify at the permanent custody hearing.               She stated that

CCDCFS initially received a referral into the kids hotline that appellant was not in a

position to provide care for A.B.         CCDCFS began an investigation and Middleton

testified that appellant reported that he had a bipolar mental health diagnosis.       CCDCFS

implemented a safety plan that placed A.B. in the care of an aunt.             Two weeks later

appellant was arrested and the aunt refused to provide further care for A.B.        At that point

CCDCFS filed a complaint and obtained a temporary order of removal.

       {¶13} The goal of the permanency plan was reunification of A.B. with appellant.3

The case plan provided for appellant to undergo substance abuse and mental health

assessments. Middleton testified that appellant was initially not cooperative with the

case plan and blamed her for the removal of A.B.

       {¶14} Appellant did eventually complete both mental health and substance abuse

assessments. Appellant was not diagnosed with a psychiatric condition but the mental

health assessment recommended that he maintain a year of sobriety.               The substance

abuse assessment recommended that he complete outpatient treatment.                    Appellant


        A.B.’s mother remained incarcerated during the pendency of the case and at the time of the
       3


permanent custody hearing she was not scheduled to be released until August 2013. Additionally,
two of the mother’s other daughters had been previously removed and were in the permanent custody
of CCDCFS.
successfully completed outpatient treatment but twice tested positive for marijuana after

his discharge. Following appellant’s positive drug tests, CCDCFS requested that he

re-engage in treatment but he refused to do so. Appellant has further refused to submit

to further drug tests requested by CCDCFS.

       {¶15}   In addition to appellant’s inability to maintain sobriety, the record reflects

that he failed to visit A.B. from March 2012 to December 2012. Middleton testified that

he cancelled and failed to appear for visits in March 2012.    Appellant requested in April

that visits take place in his own home but that request was denied when he failed a drug

test. Appellant did not visit with A.B. again until January 2013. Middleton testified

that she encouraged appellant to re-engage in November 2012 and he indicated at that

time that he would prefer that A.B. be cared for by his own mother or another relative.

       {¶16}   Finally, A.B.’s guardian ad litem (“G.A.L.”) submitted a report echoing

Middleton’s concerns regarding appellant’s disengagement with the case.         The G.A.L.

recommended permanent custody in favor of CCDCFS. Middleton also testified that a

potential adoptive placement had been identified for A.B.

       {¶17}   The above record contains clear and convincing evidence reflecting

negatively on appellant in regard to many of the R.C. 2151.414(D)(1) factors. Although

a trial court is required to consider each of the R.C. 2151.414(D)(1) factors in making its

permanent custody determination, this court has noted that “[o]nly one of these factors

needs to be resolved in favor of the award of permanent custody.” In re N.P., 8th Dist.

Cuyahoga Nos. 97846, 97847, 97848, 97849, 97850, 97851, 97852, 97853, 97854 and
97855, 2012-Ohio-4298, ¶ 20, quoting In re Moore, 8th Dist. Cuyahoga No. 76942, 2000

Ohio App. LEXIS 3958 (Aug. 31, 2000). On these facts we cannot say that the trial

court abused its discretion in finding that permanent custody was in the best interests of

A.B.

       {¶18}   Appellant’s sole assignment of error is overruled.

       {¶19}   The judgment of the trial court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said lower court to carry this

judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR